        Case 1:18-cv-00818-RMC Document 50 Filed 04/18/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MICHAEL SEIBERT,                            )
                                            )
                 Plaintiff,                 )
                                            )
v.                                          )   Civil Action No. 1:18-cv-818-RMC
                                            )
PRECISION CONTRACTING                       )
SOLUTIONS, LP, et al.,                      )
                                            )
        Defendants.                         )
                                            )
PRECISION CONTRACTING                       )
SOLUTIONS, LP, et al.,                      )
                                            )
                 Counterclaim Plaintiffs,   )
                                            )
v.                                          )
                                            )
MICHAEL SEIBERT, et al.,                    )
                                            )
        Counterclaim Defendants.            )


      COUNTERCLAIM DEFENDANT ATTORNEY TIMOTHY HYLAND’S
     REPLY IN SUPPORT OF MOTION TO DISMISS THE COUNTERCLAIM

       In their opposition (ECF No. 48) to Counterclaim Defendant Timothy Hyland’s

motion to dismiss the counterclaim against him (ECF No. 43), the counterclaim

plaintiffs state that they “choose not to contest the Motion.” (ECF No. 48, at 2).

       Mr. Hyland therefore respectfully requests that his motion to dismiss be

granted, that the counterclaim against him be dismissed with prejudice, and that the

Court enter final judgment on the counterclaim as to Mr. Hyland pursuant to Fed. R.

Civ. P. 54(b).

       Dated: April 18, 2019
       Case 1:18-cv-00818-RMC Document 50 Filed 04/18/19 Page 2 of 2



                                      Respectfully submitted,


                                      By: /s/ Timothy B. Hyland
                                      Timothy B. Hyland
                                      DC Bar No. 988498
                                      HYLAND LAW PLLC
                                      1818 Library Street, Suite 500
                                      Reston, VA 20190
                                      (703) 956-3566 (Tel.)
                                      (703) 935-0349 (Fax)
                                      thyland@hylandpllc.com
                                      Pro se Counterclaim Defendant




                         CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on April 18, 2019, I caused to be filed electronically
the forgoing with the Clerk of Court for the United States District Court for the
District of Columbia using the CM/ECF system, which will in turn provide service
and an NEF to:

                   Edward Lyle, Esquire
                   1250 Connecticut Avenue, N.W., Suite 700
                   Washington, DC 20036




                                      /s/ Timothy B. Hyland_________
                                      Timothy B. Hyland




                                        2
